Citation Nr: 0515669	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to January 14, 
1992, for the award of service connection for degenerative 
joint disease of the right hip and knee.  

2.  Entitlement to an effective date prior to January 14, 
1992, for the award of service connection for right cervical 
radiculopathy.  

(The issue of whether the March 16, 1979, Board decision 
denying service connection for disabilities of the legs and 
cervical spine should be revised or reversed on the basis of 
clear and unmistakable error will be the subject of a 
separate, but simultaneously issued, decision of the Board.)  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
degenerative joint disease of the right hip and knee, and for 
right cervical radiculopathy.  Both of these awards of 
service connection were made effective from January 14, 1992.  
In July 2002, the veteran filed a Notice of Disagreement 
regarding the assigned effective dates for these 
disabilities, and in June 2003, he was sent a Statement of 
the Case by the RO.  He then filed a June 2003 VA Form 9, 
perfecting his appeal of this issue.  

The issue of entitlement to an earlier effective date for the 
award of service connection for right cervical radiculopathy 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's application to reopen his claim for service 
connection for a right leg disability was received January 
14, 1992.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
January 14, 1992, for the award of service connection for 
degenerative joint disease of the right hip and knee have not 
been met.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 2003 Statement 
of the Case and November 2003 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The RO has obtained all relevant evidence 
made known to VA by the veteran, and notified him of the 
evidence obtained; for these reasons, his appeals are ready 
to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in August 2001, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was re-
adjudicated on several occasions, most recently in June 2003, 
in light of the additional development performed subsequent 
to August 2001.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA).  

The veteran seeks an effective date prior to January 14, 
1992, for the award of service connection for degenerative 
joint disease of the right hip and knee.  Except as otherwise 
provided for in circumstances not applicable to this case, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original or reopened claim will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. § 3.400 
(2004).  The effective date of an award of service connection 
based on new and material evidence after a final disallowance 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2004).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2004).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, both formal and informal, for 
benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  However, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the present case, the veteran's January 14, 1992, 
effective date is based on the receipt that same date of an 
informal application for service connection for a right leg 
disability.  This benefit was subsequently awarded within an 
August 2001 rating decision.  Prior to that decision, the 
veteran was denied service connection for a leg disability 
within a March 1979 Board decision, and this decision was 
final.  

The veteran contends in essence that the Board's March 1979 
decision denying service connection for a leg disorder was 
the product of clear and unmistakable error, and should be 
overturned.  That issue is the subject of a separate Board 
decision, and will not be considered here.  He does not 
otherwise contend that he filed an informal application to 
reopen a service connection claim for a right leg disability 
prior to January 14, 1992.  However, in reviewing the claims 
file, the Board notes that the veteran contacted his senator 
in writing in October 1983 requesting he "review the file 
for your self" and determine if the 1979 denial was correct.  

For the reasons to be discussed below, the Board does not 
find the veteran's October 1983 letter to constitute an 
informal application to reopen his service connection claim 
for a leg disability.  The veteran's letter does not 
explicitly indicated a desire to reopen his disability claim; 
rather, he requested only that his senator review the file to 
determine if the March 1979 denial was correct.  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  The 
Board finds no intent within the October 1983 letter to 
reopen his claim for service connection for a leg disorder, 
and the veteran does not so contend.  In light of the above, 
the Board finds no evidence that an effective date prior to 
January 14, 1992, is warranted.  

Overall, the veteran has failed to establish that an 
effective date prior to January 14, 1992, for the award of 
service connection for degenerative joint disease of the 
right hip and knee is warranted.  He has not presented 
evidence indicating an unadjudicated claim, either formal or 
informal, was filed prior to that date.  In the absence of 
such evidence, an earlier effective date must be denied.  As 
a preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an effective date prior to January 14, 1992, 
for the award of service connection for degenerative joint 
disease of the right hip and knee is denied.  


REMAND

As was noted in the introduction, the veteran was awarded, 
within the RO's September 2001 rating decision, service 
connection for right cervical radiculopathy, effective from 
January 14, 1992.  In his July 2002 Notice of Disagreement, 
he expressed disagreement with the effective date assigned 
and specifically cited his "cervical spine disorder."  
However, he was issued a Statement of the Case regarding only 
the issue of entitlement to an earlier effective date for the 
award of service connection for degenerative joint disease of 
the right hip and knee.  Accordingly, this issue remains in 
appellate status and the Board concludes that because a 
timely Notice of Disagreement regarding this issue has been 
submitted, a remand is required in order for the RO to 
provide the veteran a Statement of the Case regarding the 
issue of entitlement to an earlier effective date for the 
award of service connection for right cervical radiculopathy.  
The U.S. Court of Appeals for Veterans Claims (hereinafter 
Court) held in Manlincon v. West, 12 Vet. App. 238 (1999), 
that, when a notice of disagreement has been timely filed, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also 
38 U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, the 
veteran must submit a timely substantive appeal in order for 
this issue to be perfected for appeal to the Board.  See 
38 U.S.C.A. § 7105 (West 2002).  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

The RO should issue a Statement of the Case 
regarding the issue of entitlement to an 
earlier effective date for the award of 
service connection for right cervical 
radiculopathy.  The appellant and his 
representative are hereby notified that, 
following the receipt of the Statement of 
the Case, a timely substantive appeal must 
be filed if appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


